LOKEN, Circuit Judge,
dissenting.
I respectfully dissent. For three reasons, I conclude that the record in this case does not establish that plaintiffs are entitled to relief under § 2 of the Voting Rights Act, 42 U.S.C. § 1973, as construed in Thornburg v. Gingles, 478 U.S. 30, 106 S.Ct. 2752, 92 L.Ed.2d 25 (1986).
1. This appeal focuses primarily on the district court’s finding that plaintiffs have not satisfied the third precondition to § 2 relief adopted in Gingles by proving that the white majority in the Blytheville School District “votes sufficiently as a bloc to enable it ... usually to defeat the minority’s preferred candidate.” 478 U.S. at 51, 106 S.Ct. at 2766-67. To qualify as “legally significant white bloc voting,” the Court went on to explain in Gingles, the white bloc vote must “normally ... defeat the combined strength of minority support plus white ‘crossover’ votes.” 478 U.S. at 56, 106 S.Ct. at 2769.
In this case, neither the district court nor this court has found that the white majority “bloc votes” to a legally significant extent as defined in Gingles. In addressing another issue, the district court found that “usually ... the majority of white voters vote for white candidates.” But that is not a finding of legally significant bloc voting by the white majority, because it fails to consider the combined strength of minority votes and majori*918ty crossover votes. Without a finding of legally significant white bloc voting, this court’s analysis of the third Gingles precondition is fundamentally deficient.
Rather than analyze the bloc voting issue (or, more appropriately, remand to let the district court do so), the court makes the remarkable assertion that, “[i]f only twenty-nine percent of the voters (the black voting age population) vote for a black candidate, it is mathematically impossible for that candidate, absent the ‘special circumstances’ the Supreme Court recognized in Gingles, to receive a majority of the votes.” Ante at 917. In other words, the court transforms the district court’s finding that most voters vote for candidates of their own race into a blanket assumption that white voters in the Blytheville School District only vote for whites, despite the Supreme Court’s recent admonition
that there are communities in which minority citizens are able to form coalitions with voters from other racial and ethnic groups, having no need to be a majority within a single district in order to elect candidates of their choice. Those candidates may not represent perfection to every minority voter, but minority voters are not immune from the obligation to pull, haul, and trade to find common political ground, the virtue of which is not to be slighted in applying a statute meant to hasten the waning of racism in American politics.
Johnson v. De Grandy, — U.S.-,-, 114 S.Ct. 2647, 2661, 129 L.Ed.2d 775 (1994). The court’s assumption defies the facts in this ease.
In 1982, two black candidates each ran against a single white opponent. Dr. Helen Nunn won, receiving 33% of the votes in precincts having more than an 80% white voting age population. Incumbent Ayre “Pop” Lester received 19% of the votes in those precincts and lost. In 1987, Norvell Moore also ran head-to-head against a white opponent. Mr. Moore received 46% of the votes cast in those predominantly white precincts and won. On this record, the court’s conclusion that white bloc voting is usually able to defeat the minority’s preferred candidate as a matter of law is unsustainable.
The Supreme Court recently cautioned that
“minority political cohesion” and “majority bloc voting” showings are needed to establish that the challenged districting thwarts a distinctive minority vote by submerging it in a larger white voting population. Unless these points are established, there neither has been a wrong nor can be a remedy.
Growe v. Emison, — U.S.-, -, 113 S.Ct. 1075, 1084, 122 L.Ed.2d 388 (1993) (citation and footnote omitted). I fear the court has missed this signal.
2. The third Gingles precondition also requires proof that white bloc voting usually will defeat “the minority’s preferred candidate.” In determining that the Blytheville School District’s losing black candidates since 1987 were minority preferred candidates, the court ignores the low number of minority voters in those elections and looks only at whether those losing candidates received most of the votes in minority-dominated precincts. But numerous cases confirm that low minority support is highly relevant to the preferred candidate issue. See Collins v. City of Norfolk, 883 F.2d 1232, 1238 (4th Cir.1989) (“black candidates who received few votes were not the black community’s preferred candidates”), cert. denied, 498 U.S. 938, 111 S.Ct. 340, 112 L.Ed.2d 305 (1990); Campos v. City of Baytown, 840 F.2d 1240, 1245 & n. 7 (5th Cir.1988) (elections in which a minority candidate “gains little support from any segment of the community” need not be examined), cert. denied, 492 U.S. 905, 109 S.Ct. 3213, 106 L.Ed.2d 564 (1989); Citizens for a Better Gretna v. City of Gretna, 834 F.2d 496, 503 (5th Cir.1987) (only those elections offering voters “a viable minority candidate” are relevant under the third Gingles precondition), cert. denied, 492 U.S. 905, 109 S.Ct. 3213, 106 L.Ed.2d 564 (1988). The reason is obvious — the Voting Rights Act is intended to alleviate minority vote dilution, not candidate unpopularity.
A review of the entire record persuades me that the district court did not commit clear error in finding that the losing black *919candidates since 1987 were not preferred minority candidates:
(a) In the twelve elections involving black candidates between 1969 and 1987, the black candidates received an average of 977 votes. Since 1988, black candidates have received an average of 237 votes (excluding Dr. Nunn’s unopposed candidacy). In the two post-1987 races pitting two white candidates against a single black candidate, the black was defeated by both opponents (and therefore would not have been elected under the prior plurality-vote system).
(b) The number of votes cast in the two precincts with a black voting age majority accounted for 26% of the total votes in the 1982 election (when Dr. Nunn won and Pop Lester lost), but only 14% of the votes in the 1989 election, 12% in 1990, and 13% in 1991. Reflecting that decline, plaintiff Shirley Harvell received 90 of the 117 votes cast in those two precincts in 1990, whereas Mr. Lester received 456 of 522 votes and Dr. Nunn received 494 of 546 votes cast in those precincts in 1982.
(c) Only one black candidate since 1987 has received a majority of the votes cast in the precinct that most closely mirrors the total District population (40% black). In 1982, the two black candidates received over 75% of the votes cast in a similar precinct.
In my view, this is overwhelming evidence that the losing black candidates since 1987 were unpopular throughout the District and cannot be considered “the minority’s preferred candidates.” Yet the court dismisses this evidence with the comment that low minority voter turnout is “often evidence [of] electoral schemes in which minorities do not have an equal opportunity to participate.” Ante at 914. Note the circular reasoning— the court is assuming that the system is illegal for the purpose of determining whether plaintiffs satisfied a 'precondition to proof of illegality. Moreover, the court’s operative assumption — that the 1987 law caused massive black voter apathy — is factually without foundation. Prior to 1987, black candidates had won four of the previous five contested elections against white candidates, and had received the majority of votes east in two of the previous three elections. With that electoral history, why would a majority-vote requirement suddenly cause black voters to lose all hope of success?
For the foregoing reasons, I conclude that plaintiffs have failed to prove that legally significant white bloc voting in the Blythe-ville School District will usually defeat a black preferred candidate. Accordingly, they have not satisfied the third Gingles precondition and § 2 relief must be denied.
3. Even, if plaintiffs could satisfy the third Gingles precondition, I conclude they have failed to prove a § 2 violation. In Gingles, six Justices agreed that “consistent and sustained success by candidates preferred by minority voters is presumptively inconsistent with the existence of a § 2 violation.” 478 U.S. at 102. In this case, a black citizen has held a seat on the Blytheville School Board every year since 1974. From 1975 until 1991, two of the eight elected Blytheville School Board members were black. Until Norvell Moore, a four-term incumbent, elected not to run in 1991, the 29% black minority succeeded in electing 25% of the Blytheville board members for sixteen straight years. “[A] minority cannot prove a § 2 violation in the face of continued and proportional success at the polls.” Collins v. City of Norfolk, 816 F.2d 932, 937 (4th Cir.1987).
The court dismisses this “consistent and sustained success” virtually without discussion. First, the court simply ignores Moore’s close election victory against a white opponent in 1987. Astonishingly, the court does not even clarify whether the 1987 majority-vote law (Ark.Code Ann. § 6-14-121) applied to that election, confirming that its entire § 2 analysis is based upon its assumed impact of that 1987 law.6
*920Next, the court dismisses the one successful black candidate since 1987 because Dr. Helen Nunn ran unopposed for a third term in 1990. While Gingles notes that incumbency and lack of opposition may be “special circumstances” that do not disprove a racially polarized electorate, we may not draw that conclusion without factual analysis. Dr. Nunn’s prior election victories and standing in the at-large community may have persuaded potential white candidates that she was unbeatable. In a district with only 29% black voters, that would be strong evidence that the electorate is not so racially polarized that minority citizens “have less opportunity ... to elect representatives of their choice,” the ultimate issue under § 2. See Sanchez v. Bond, 875 F.2d 1488, 1493 (10th Cir.1989), cert. denied, 498 U.S. 937, 111 S.Ct. 340, 112 L.Ed.2d 305 (1990). The court has imper-missibly replaced these fact issues with its own assumptions about Blytheville School District voters.
Finally, the court simply ignores the pre-1987 black election victories, presumably because they occurred before the 1987 majority-vote law. Compare that analytical sleight-of-hand with Jenkins v. Red Clay Consol. Sch. Dish Bd. of Educ., 4 F.3d 1103, 1132 (3d Cir.1993), cert. denied, — U.S. -, 114 S.Ct. 2779, 129 L.Ed.2d 891 (1994), in which the court dismissed two-thirds of the relevant black election victories because they were “recent and, potentially, transitory.” In other words, if a minority’s “consistent and sustained success” is too dated or too recent to fit the judiciary’s preconceived notions of voter behavior, courts may ignore that success! From my perspective, this kind of result-oriented analysis serves only to consecrate judicial assumptions about the way people vote so as to maximize judicial interference with and control over our democratic processes.
I do not know whether the 1987 majority-vote law will ultimately work to deprive minority voters in the at-large Blytheville School District of their rights under § 2. It may be that minority-preferred candidates will emerge but persistently fail to achieve proportional electoral success, in which case § 2 relief will no doubt be warranted. I think it is more likely that roughly the same number of blacks would be elected under both systems, but more “militant” blacks would be elected from the racially balkanized single-member districts plaintiffs desire.7
Plaintiffs, who have been unable to attract substantial black voter support under the current system, understandably want a new playing field. But our function is not “to dictate to the provinces the ‘correct’ theories of democratic representation, the ‘best’ electoral systems for securing truly ‘representative’ government, the ‘fairest’ proportions of minority political influence, or ... the ‘proper’ sizes for local governing bodies.” Holder v. Hall, — U.S.-,-, 114 S.Ct. 2581, 2602, 129 L.Ed.2d 687 (1994) (Thomas, J., concurring). Plaintiffs have failed to prove a violation of § 2 of the Voting Rights Act, and I would affirm.
APPENDIX I
[[Image here]]
*921YEAR CANDIDATES B/W VOTES 1970 Mason F. Day, Jr. O.W. Weaver W B 2,212 1,074 1973 , W.J. Tomlinson Rev. T.J. Green W B 1,068 907 1974 Edwin L. Holstead Dan M. Burge Ayre E. “Pop” Lester W W B 415 885 1,282 1975 George “Preacher” Nichols Richard “Dick” Reid Bill D. Jackson Mrs. Allen Bush Norvell Moore W W W W B 182 582 331 812 1,068 1978 Ayre E. “Pop” Lester B Unopposed 1979 Norvell Moore B Unopposed 1982 Jerry Nall Ayre E. “Pop” Lester .Harold Edwards Dr. Helen Nunn W B W B 1,107 948 901 1,187 1983 Norvell Moore B Unopposed 1986 Dr. Helen Nunn B Unopposed 1987 Edwin L. Holstead Norvell Moore W B 606 629 1988 Bill Sullivan Curtis “Preacher” Smith W B 758 166 1989 Harold Sudbury, Jr. Thurman J. Green, II Steve Littrell Shirley M. Harvell Steward R. Jerome Lawrence B. Haley W B W B W B 1,302 287 1,299 305 1,226 374 1990 Steve Littrell Shirley Harvell Dr. Helen Nunn W B B 810 135 Unopposed 1991 Karen Sue Fraser Phyllis Bloodworth Hattie G. Middlebrook James T. McMahan Doug Wilson Shirley Harvell W W B W W B 927 388 232 861 484 223 1992 Bill Sullivan Bill Stovell, III Shirley Milliken W W B Unopposed 456 173
APPENDIX II
[[Image here]]
*922CORRELATION YEAR CANDIDATES COEFFICIENT * 1989 Harold Sudbury, Jr. 0.9582 Thurman J. Green, II Steve Littrell 0.9674 Shirley M. Harvell Steward R. Jerome 0.9673 _Lawrence B. Haley_ 1990 Steve Littrell 0.9086 _Shirley M. Harvell 1991 Karen Sue Fraser Hattie G. Middlebrook James T. McMahan _Shirley M. Harvell 1992 Bill Stovell, III 0.838 Shirley Milliken * The Correlation Coefficient (the “r” statistic) measures the strength of a relationship between two variables. The “r” may range from 0.0 (indicating the two variables are independent) to +1.0 (indicating the two variables are perfectly correlated in a positive direction). 0.942 0.928

. This highlights an analytical gap in the court's opinion that is potentially troublesome for the district court on remand. Plaintiffs’ complaint attacked the District’s at-large voting system. After condemning the 1987 law, the court declares that plaintiffs "are entitled to relief on their claim,” ante at 917, without clarifying the nature of the intended relief. Congress warned that its 1982 amendments to § 2 should not be construed as "an all-out assault on at-large election systems in general.” S.Rep. No. 417, 97th Cong., 2d Sess. 27 (1982), reprinted in 1982 *920U.S.C.C.A.N. 177, 205. Thus, the relief should be expressly limited to remedying the perceived impact of the 1987 law.


. Two of the recent unsuccessful black candidates testified that they are regarded as "militant” or "radical” by other members of the community. "[I]t is appropriate to consider testimony revealing how political observers and the candidates themselves viewed the ... claim that [the candidates] were the minority's preferred candidates and representatives of choice.” Collins v. City of Norfolk, 883 F.2d at 1238.